DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1 and 4-10, the prior art fails to teach or suggest an information processing apparatus having the specific limitations disclosed in claims 1 and 4-10, wherein the information processing apparatus comprises: processing circuitry configured to acquire, based on information of an image capturing apparatus acquired by an inertial sensor in a case that each image of a plurality of images continuously captured by the image capturing apparatus, an index indicating a magnitude of blurring in each image of the plurality of images; select, as a reference image, an image from the plurality of images having a smallest amount of blurring indicated by the index; and superimpose, while performing alignment with the reference image, remaining images of the plurality of images on the reference image in an ascending order of blurring amount according to the index to combine the plurality of images into one image.

Re claims 11 and 13-19, claims 11 and 13-19 disclose an information processing method that includes all of the limitations of the information processing apparatus 

Re claims 12 and 20-22, claims 12 and 20-22 disclose a non-transitory computer readable medium storing computer executable instructions which, when executed by a computer cause a computer to perform the operations of the information processing apparatus disclosed in claims 1 and 4-10 above.  As a result, the reasons for allowance given above regarding claims 1 and 4-10 are also applicable to claims 12 and 20-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699